MEMORANDUM **
Russell H. Johnson III appeals pro se from the district court’s judgment dismissing as time-barred his action alleging, inter alia, assault and violations of the California Fair Employment and Housing Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Fink v. Shedler, 192 F.3d 911, 913-14 (9th Cir.1999), we affirm.
For the reasons stated in its October 31, 2005 order, the district court correctly concluded that all of Johnson’s claims were barred by the relevant statutes of limitations. The district court also properly concluded that Johnson did not sufficiently allege fraudulent concealment that would toll any statute of limitations. See Volk v. D.A. Davidson & Co., 816 F.2d 1406, 1415-1416 (9th Cir.1987).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.